United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4209
                        ___________________________

  Skip Rogers, Administrator for the Estate of Marilyn Denise Ambrose-Boyd;
                           Michael Andrew Boyd

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

Aaron King, Individually and in his Official Capacity as a Police Officer for the
City of Ankeny; Gary Mikulee, Individually and in his Official Capacity as Chief
             of Police for the City of Ankeny, Iowa; Ankeny, Iowa

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: October 18, 2017
                              Filed: March 23, 2018
                                  ____________

         Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

      During a welfare check, Officer Aaron King shot and killed Marilyn Denise
Ambrose-Boyd. Her son, Skip Rogers, and her husband, Michael Boyd, brought this
action under 42 U.S.C. § 1983, alleging that Officer King had violated her Fourth
Amendment rights and several state laws. Their complaint also named Police Chief
Gary Mikulec and the City of Ankeny as defendants, alleging (1) § 1983 liability for
inadequate training and supervision of police officers and (2) respondeat superior
vicarious liability. The district court1 granted summary judgment to the defendants,
concluding that Officer King was entitled to qualified immunity on the § 1983 claim
and that Chief Mikulec and the City of Ankeny could not be held liable because
Officer King had acted reasonably. Rogers and Boyd appeal, and we affirm.

                                         I.

       At around 5:00 PM on the evening of July 5, 2014, Ambrose-Boyd sent Rogers
a series of text messages. Ambrose-Boyd told Rogers that she hoped he was happy
and that she loved him and her grandchildren. She thanked him for a firearm and said
she had "nothing more to live for" and told her son goodbye. Rogers unsuccessfully
attempted to contact Ambrose-Boyd by text and phone. While Rogers was trying to
reach his mother, his wife dialed 911. She told the 911 operator about the text
messages and that Ambrose-Boyd owned a handgun. Officers were then dispatched
to Ambrose-Boyd's home. Rogers also called Ambrose-Boyd's husband and asked
him to check on Ambrose-Boyd, but did not mention that he was concerned she might
be suicidal.

       Officer Lopez was the first to arrive at Ambrose-Boyd's home. There was no
response when he knocked at the front door, and he discovered it was locked. After
Officers Williams and Christoph arrived, they went to the glass sliding door in the
back where there was again no response. Officer Williams then decided to enter
through the front door. After Officer King succeeded in kicking the door open, the
officers drew their firearms and entered the house. Officers Christoph and King went


      1
       The Honorable Charles R. Wolle, Senior District Judge for the Southern
District of Iowa.

                                        -2-
up the stairs shouting "Police department. Tell us where you're at. Show us your
hands."

       Officer Christoph testified that before he could see Ambrose-Boyd, he heard
her say she was okay and wanted the officers to go away and leave her alone. He
continued up the stairs, however, and saw her come out of a door on the second floor
with a handgun in her right hand. Although Officer Christoph heard her identify
herself as Denise, he could not recall whether that was while he was still on the
stairwell or after he was able to see her. Officers Christoph and King both testified
that she did not speak and appeared to be looking right through them. Officer King
stated that he "noticed [this] right away" and called it "a thousand yard stare." He
described it as "when somebody is looking essentially at you or your direction, but
they don't acknowledge your existence. It's like they're looking straight through a
hole in your body or a hole in the wall. . . . When you're looking back at them, it's like
they're in a trance." Her appearance frightened both officers.

      Officer Christoph stated that Ambrose-Boyd had initially "mov[ed] the gun
around with her arm a little bit at her side." She then raised the gun up to her head,
but did not hold it there for long before dropping it back down to her side. She
continued to move her arm and wave the gun around. Although Ambrose-Boyd did
not make any verbal threats or shoot her gun, she refused to comply with their
commands to drop it. The officers did not warn her that she could be shot if she did
not put the gun down. Both testified that Ambrose-Boyd pointed her gun near Officer
Christoph's shins. Officer Christoph later explained that "once I realized the gun . . .
had come up a little bit . . . I realized that she may be attempting to shoot me."
Officer King fired three rounds at Ambrose-Boyd who died from the injuries she
received.

       Rogers and Boyd brought this action against Officer King alleging an excessive
force claim under the Fourth Amendment and state law claims of assault and battery.

                                           -3-
They also asserted claims against Police Chief Mikulec and the City of Ankeny for
(1) failure to provide training and supervision in performing welfare checks and (2)
liability under a theory of respondeat superior. The district court granted summary
judgment in favor of all defendants. The court concluded that Officer King's use of
deadly force had been objectively reasonable under the circumstances and that Chief
Mikulec and the City of Ankeny could not be held liable for inadequate training or
under a respondeat superior theory. Rogers and Boyd appeal.

                                            II.

       We review de novo a district court's order granting summary judgment on the
basis of qualified immunity, "view[ing] the evidence in the light most favorable to the
plaintiffs and draw[ing] all reasonable inferences in their favor." Dooley v. Tharp,
856 F.3d 1177, 1181 (8th Cir. 2017). Summary judgment is appropriate where "there
is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law." Fed. R. Civ. P. 56(a).

                                            A.

       Rogers and Boyd argue that there are genuine issues of fact about whether
Officer King's use of force was objectively reasonable and whether he is entitled to
qualified immunity. Qualified immunity shields government officials from liability
in a § 1983 action unless the official's conduct violates a clearly established
constitutional or statutory right of which a reasonable person would have known.
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Officer King is thus "entitled to
qualified immunity unless (1) the evidence, viewed in the light most favorable to the
plaintiff, establishes a violation of a constitutional or statutory right, and (2) the right
was clearly established at the time of violation." Loch v. City of Litchfield, 689 F.3d
961, 965 (8th Cir. 2012).



                                            -4-
       The Fourth Amendment's prohibition against unreasonable seizures provides
the framework for excessive force claims. Partlow v. Stadler, 774 F.3d 497, 502 (8th
Cir. 2014). The reasonableness of an officer's use of force depends "on whether the
officer's actions were objectively reasonable in light of the facts and circumstances
confronting him." Loch, 689 F.3d at 965. Courts consider the totality of the
circumstances, which includes "the severity of the crime at issue, whether the suspect
poses an immediate threat to the safety of the officer or others, and whether the
suspect is actively fleeing or resisting arrest." Id. It is reasonable for an officer to use
deadly force if he has "probable cause to believe that a suspect poses a threat of
serious physical harm to the officer or others." Id. We examine the reasonableness
of Officer King's use of force "from the perspective of a reasonable officer on the
scene, rather than with the 20/20 vision of hindsight." Id. (quoting Graham v.
Connor, 490 U.S. 386, 396 (1989)).

       Rogers and Boyd argue that the force Officer King used was excessive under
the circumstances. They contend that Officer King and Officer Christoph disagree
about whether Ambrose-Boyd was pointing the gun at herself or at Officer Christoph
when Officer King shot her. They also emphasize that Ambrose-Boyd never
threatened the officers and neither officer said they would shoot her if she did not
drop the gun.

       Viewing the evidence in the light most favorable to Rogers and Boyd, and
considering the totality of the circumstances, we conclude that Officer King's use of
deadly force was objectively reasonable. The officers responded to Ambrose-Boyd's
home after receiving a 911 call report that she was home alone, suicidal, and had a
gun. The dangerousness of the situation escalated as the officers found themselves
in a hallway with Ambrose-Boyd holding a gun. Ambrose-Boyd failed to respond to
commands to drop the weapon. The officers testified that her mental state added to
their fears and that she raised the gun to Officer Christoph's shin level. At that time
"a reasonable officer would have had probable cause to believe that [she] posed a

                                            -5-
threat of serious physical harm, and any mistake in believing that [s]he posed such a
threat was objectively reasonable." Partlow, 774 F.3d at 503. There is "no
constitutional or statutory right" that prevents an "officer from using deadly force
when faced with an apparently loaded weapon." Aipperspach v. McInerney, 766 F.3d
803, 807 (8th Cir. 2014) (quoting Sinclair v. City of Des Moines, 268 F.3d 594, 596
(8th Cir. 2001)).

       Rogers and Boyd also argue that Officer King's use of force was unreasonable
because he failed to warn Ambrose-Boyd that he would shoot if she did not drop the
gun. When feasible an officer should first give a warning that he will use deadly
force. Loch, 689 F.3d at 967. Although neither officer warned Ambrose-Boyd they
would shoot before Officer King fired his weapon, Officer King nevertheless acted
reasonably. Both had their firearms drawn and pointed at Ambrose-Boyd while
repeatedly ordering her to drop the gun. This would have given Ambrose-Boyd
adequate notice that any action the officers perceived as escalation could result in the
use of deadly force. "The lack of a more specific warning does not render [Officer
King]'s use of force unreasonable." Id. On this record we conclude that Officer King
acted reasonably by shooting Ambrose-Boyd when he saw her raising the gun up
towards Officer Christoph's shins.2




      2
        The complaint also pled state tort claims of assault and battery against Officer
King. Rogers and Boyd did not raise the state law claims in the Notice of Appeal or
their opening brief. These claims are waived. See Jenkins v. Winter, 540 F.3d 742,
751 (8th Cir. 2008).

                                          -6-
                                           B.

       Rogers and Boyd also assert claims against Chief Mikulec3 and the City of
Ankeny. The plaintiffs assert that Chief Mikulec and the City of Ankeny are liable
for failure to adequately train Officer King and are also liable for Officer King's
actions under a theory of respondeat superior.

       A municipality may be liable under § 1983 for failure to train if it "amounts to
deliberate indifference to the rights of persons with whom the police come into
contact." City of Canton v. Harris, 489 U.S. 378, 388 (1989). A supervisor may be
liable under § 1983 if he "(1) received notice of a pattern of unconstitutional acts
committed by a subordinate, and (2) was deliberately indifferent to or authorized
those acts." S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). But such liability
only attaches if an individual officer committed a constitutional violation. See Hayek
v. City of St. Paul, 488 F.3d 1049, 1055 (8th Cir. 2007). Officer King did not commit
a constitutional violation. Thus the City of Ankeny cannot be held liable under
§ 1983 for failure to train.

       Rogers and Boyd also assert that Chief Mikulec and the City of Ankeny are
liable under a theory of respondeat superior. Even if we were to conclude that Officer
King's use of force was unreasonable, neither municipalities nor government officials
may be held liable for unconstitutional conduct under a theory of respondeat superior.
Monell v. Department of Social Services of City of New York, 436 U.S. 658, 691
(1978); Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). The district court properly
granted summary judgment in favor of Chief Mikulec and the City of Ankeny.


      3
        Rogers and Boyd sued Chief Mikulec individually and in his official capacity.
"A suit against a public official in his official capacity is actually a suit against the
entity for which the official is an agent." Elder-Keep v. Aksamit, 460 F.3d 979, 986
(8th Cir. 2006).

                                          -7-
                                  III.

For these reasons, the judgment of the district court is affirmed.
                ______________________________




                                  -8-